—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 16, 1996, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not improvidently exercise its discretion when it granted the People’s request that the defendant display his gold tooth to the jury. Both the complaining witness and another witness testified that the defendant had a gold tooth at the time of the attack (see, People v Caffee, 247 AD2d 401).
Contrary to the defendant’s contention, the imposition of consecutive sentences was not illegal (see, People v Rivera, 186 AD2d 594; People v Telford, 134 AD2d 632).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Friedmann, Goldstein and Smith, JJ., concur.